*1819Tlie opinion of tlie coui't was delivered by Blanchard, J.
On the application for rehearing by Breaux, J.
Blanchard, J.
For the reasons assigned in the oiiinion of the court in t'he case of the State of Louisiana vs. The Louisiana Debenture Company, Limited, No. 13,105 on the docket of the court, and in the case of the State of Louisiana vs. The New Orleans Debenture Company, Limited, No. 13,110 on the docket of the court — this day decided — it is ordered, adjudged and decreed that the judgment appealed from, in so far as the same decrees the nullity and forfeiture of defendant company’s charter, he affirmed, and that the said judgment, in so far as it appoints a receiver or liquidator, be reversed, reserving -to the State of Louisiana and all other parties in interest all rights under the law relative to the appointment of a receiver or liquidator to take charge of, liquidate and settle the affairs of said corporation — costs of hoth courts to be borne by defendant.
Müniíob, J., recused.